Name: Commission Regulation (EEC) No 839/86 of 21 March 1986 amending Regulation (EEC) No 1892/85 increasing to 425 000 tonnes the quantity of durum wheat held by the Italian intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 3 . 86 Official Journal of the European Communities No L 77/ 11 COMMISSION REGULATION (EEC) No 839/86 of 21 March 1986 amending Regulation (EEC) No 1892/85 increasing to 425 000 tonnes the quantity of durum wheat held by the Italian intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3793/85 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as amended by Regulation (EEC) No 3826/85 (4), Whereas Commission Regulation (EEC) No 1892/85 (5), as amended by Regulation (EEC) No 3572/85 (*), opened a standing invitation to tender for the export of 275 000 tonnes of durum wheat held by the Italian intervention agency ; whereas, in a communication of 13 March 1986, Italy informed the Commission of the intention of its intervention agency to increase by 1 50 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of durum wheat held by the Italian intervention agency for which a standing invitation to tender for export has been opened should be increased to 425 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1892/85 must therefore be amended ; HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1892/85 is replaced by the following : 'Article 2 1 . The invitation to tender shall relate to a maximum quantity of 425 000 tonnes of durum wheat to be exported to all third countries. 2 . The regions in which the 425 000 tonnes of durum wheat are stored are listed in Annex I.' Article 2 Annex I to Regulation (EEC) No 1892/85 is replaced by the Annex hereto . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 March 1986. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 367, 31 . 12. 1985, p. 19 . (3) OJ No L 202, 9 . 7. 1982, p. 23 . (&lt;) OJ No L 371 , 31 . 12. 1985, p . 1 . $ OJ No L 178, 10 . 7. 1985, p. 6 . ¥) OJ No L 341 , 19 . 12. 1985, p . 12. No L 77/12 Official Journal of the European Communities 22. 3 . 86 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Cuneo 16 404 Ferrara 5 831 Macerata 969 Catanzaro 15 785 Cagliari 17 650 Pescara 25 Livorno 31 249 Grosseto 20 759 Viterbo 8 224 Roma 13 278 Napoli 45 993 Ragusa 1 030 Foggia 166 603 Catania 10 001 Palermo 7 420 Caltanissetta 500 Ravenna 15 000 Reggio nell'Emilia 16313 Ancona 7 000 Venezia 14 759 Brindisi 6 000 Messina 2 049'